COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                              §

 GUSTAVO REYNA,                               §               No. 08-16-00237-CR

                      Appellant,              §                 Appeal from the

 v.                                           §                205th District Court

 THE STATE OF TEXAS,                          §             of El Paso County, Texas

                      State.                  §               (TC# 20130D02287)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 28, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before March 28, 2017.

       IT IS SO ORDERED this 27th day of February, 2017.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.